Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2021 has been entered.
Election/Restrictions
For purposes of examination, the species have been expanded to include carboxymethylcellulose salts.
Status of Examination
	Claims 1-7 and 9-21 are pending and currently under examination.
	Applicant claims a sunscreen composition which comprises a first flexible cellulose derived capsule which contains UVA, such as avobenzone and UVB sunscreen active agents, such as octyl salicylate, wherein the UVA agents are present at a final percentage of 3% or less of the total weight of the sunscreen composition and the UVB are present at final percentage of 15% or less of the total weight of the sunscreen composition. Second and third flexible cellulose derived capsules comprise shea oil and silicone oil respectively at between about 0.01% to about 7% each of the total weight of the composition.  The composition may also contain film formers, such as a polyquaternium, one or more emollients, antioxidant agents, thickening agents, non-
	The claims will be given their broadest reasonable interpretation. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/772,870, 61/769,758, 14/072,926 and 15/264,285, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1, as well as claims 2-7 and 9-21 which depend directly or indirectly therefrom require: cellulose, methyl cellulose, ethylmethyl cellulose, hydroxyethyl 
This application repeats a substantial portion of prior Application No. 15/264285, filed 09/13/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,376,718, 10,322,301, 9,592,184, 9,468,591 and 10,357,699 or any patent granted on co-pending application 16/435347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112(a)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and claims 2-7 and 9-21 which depend directly or indirectly therefrom are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 as currently claimed requires that the flexible shell consist of three different celluloses or cellulose derivatives.  Claim 1 currently recites in relevant part:

    PNG
    media_image1.png
    147
    608
    media_image1.png
    Greyscale


Applicant cites to paragraph [0013] and [0068] of the specification for support for the amendment.  These paragraphs recite in relevant part:

    PNG
    media_image2.png
    134
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    666
    media_image3.png
    Greyscale

The specification of 16/114,577 appears to be identical to the specification of 15/264285, which as noted above, does not provide support for cellulose, methyl cellulose, ethylmethyl cellulose, hydroxyethyl cellulose, hydroxyethylmethyl cellulose and hydroxyethyl cellulose.  Original claim 8 is the only part of the original filing papers that appears to provide support for these celluloses.  Original Claim 8 recites:

    PNG
    media_image4.png
    145
    665
    media_image4.png
    Greyscale

It is noted that claim 8 provides that the cellulosic materials includes the recited celluloses, their salts and derivatives thereof in the alternative.  No specific mixtures of the celluloses are recited in the specification or original claim 8, nor is carboxymethyl cellulose singled out in such a way that one skilled in the relevant art would have understood that Applicant had possession of the claimed flexible shell with the claimed combination of the three required celluloses or cellulose derivatives as currently recited in Claim 1.   
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 and claims 2-7 and 9-21 which depend therefrom directly or indirectly are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “…the flexible shell consisting of (i) carboxymethyl cellulose; (ii)…carboxymethyl cellulose, or any salt therefrom; and (iii) a derivative of cellulose…”  As carboxymethyl cellulose is listed twice in two different required cellulose categories, one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of the claim.  
Additionally, Claim 1 recites the limitation "the first and second flexible cellulose derived capsules" in line 8.  There is insufficient antecedent basis for “second flexible cellulose derived capsules” in the claim.

Response to Arguments
As discussed above, the terminal disclaimer filed on 06/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,376,718, 10,322,301, 9,592,184, 9,468,591 and 10,357,699 or any patent granted on co-pending application 16/435347 was accepted.  Thus, the obviousness type double patenting rejections involving the aforementioned patents and application are hereby withdrawn.
The amendment to claim 14, which depends the claim from claim 13, has rendered the objection to claim 14 moot.  Thus, the objection of claim 14 is hereby withdrawn.
Claim 1 has been amended to require that the first cellulose derived capsules comprise a flexible shell, the flexible shell consisting of (i) carboxymethyl cellulose; (II) cellulose, hydroxyethylmethyl cellulose, hydroxypropylmethyl cellulose, ethylhydroxyethyl cellulose, carboxymethyl cellulose, or any salt therefrom; and (iii) a derivative of cellulose, methyl cellulose, ethylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxyethylmethyl cellulose, hydroxypropylmethyl cellulose, or ethyl hydroxyethyl cellulose.  As such, the prior 103 rejections are rendered no longer applicable and are thus hereby withdrawn.  Applicant traverse the 103 rejections of record by asserting that none of the prior art references teach the flexible shell consisting of the require combination of celluloses required by claim 1.  The Examiner agrees.  As noted above, however, the specific combination of celluloses constitutes new matter.  Should Applicant amend to recite a Markus Group or utilize other language that permits the shell can consist of a single cellulose, it is noted that the claim still recites carboxymethyl cellulose and salts thereof, and thus the prior 103 rejections would then be applicable again to the claims resulting in the currently withdrawn 103 rejections being reasserted against the claims once more. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                                                                                                                                                                                                      /JOHN PAK/Primary Examiner, Art Unit 1699